In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and request for expedited treatment. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ of mandamus be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prae.R. X(7) and (8):
The parties shall file any evidence they intend to present within fourteen days from the date of this entry; relator shall file her brief within seven days after the filing of evidence; respondent shall file his brief within seven days after the filing of evidence; respondent shall file his brief within seven days after the filing of relator’s brief; and relator may file a reply brief within three days after the filing of respondent’s brief.
*1502Moyer, C.J., and Cook, J., concur in the granting of the alternative writ, but would deny expedited treatment.
Pfeifer, J., dissents.